         Case 7:19-cv-07266-PMH Document 36
                                         35 Filed 07/02/20 Page 1 of 1
                                         The LawApplication
                                                 Offices of granted. Opposition due 7/24/2020; reply
                                         due 8/6/2020.
                              DAVID CLIFFORD    HOLLAND
                                     A Professional Corporation
                                                SOJersey,
                          Member of New York, New    ORDERED.
                                                          and Maryland Bars

                                                _______________________
                                              July 2, 2020
                                        Philip M. Halpern
                                        United States District Judge
BY ECF and By EMAIL: HalpernNYSDChambers@nysd.uscourts.gov
The Hon. Philip M. Halpern
500 Pearl Street                                Dated: New York, New York
                                                       July 2, 2020
New York, NY 10007

Re:    Basile v. Wiggs, Westchester County Office of Child Support Enforcement, et al
       United States District Court – S.D.N.Y. – Docket #19-CV-07266
       Request for 14-Day Extension of Time To File Opposition To County’s Motion

Dear Judge Halpern:

        I am counsel for the Plaintiff in the above captioned matter and I am writing to
respectfully request a 14-day extension of time to file Mr. Basile’s opposition to the County’s
pre-answer motion to dismiss. I have communicated both with counsel for Ms. Wiggs and the
County and they have no objection to the request. Presently, in accordance with the Court’s prior
adjustment of the motion dates (Docket #34), Plaintiff’s opposition papers to the motion are due
next Friday, July 10, 2020.

        Since the Court adjusted the motion schedule, many issues and challenges have arisen for
me due to the Covid epidemic, not the least of which most of my client files and computers were
damaged and destroyed in a flood where I had, until recently, been sheltering in place outside of
New York City. Since that occurrence I have been feverishly attempting to reconstruct a number
of cases and client files to keep matters moving.

         Next week I am also scheduled to be engaged in taking depositions in a federal
employment matter entitled Dr. Doretha Brown Simpson v. Martin de Porres School, that has
been ongoing in the EDNY (Index No. 18-CV-07194). Due to the loss of many files and papers
in the flood, including those related to Dr. Brown Simpson’s case, I am scrambling to reconstruct
and prepare for those imminent depositions. In light of that, it is extremely difficult for me to
give the Plaintiff’s opposition papers in this action the full time and attention that the County’s
formidable pre-answer motion requires.

      As such, it is respectfully requested that the Court permit me a 14-day extension to file
Mr. Basile’s opposition on Friday, July 24, 2020.

        As stated above, counsel for the Defendants have no objection to the request. Likewise,
Plaintiff has no objection to any extension they may require to interpose any effort to join in the
motion or to file a Reply in furtherance of the County’s Pre-Answer Motion.

                                        Most respectfully,
                                               /S/
                                      David C. Holland, Esq.

      Chesapeake House - 201 East 28th Street - Suite 2R - New York, New York 10016
          Phone 212-842-2480 - DCH@HollandLitigation.com - 917-591-4555 Fax
